UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


THELBERT NOLAN "PETE" FUTRELL,         
              Petitioner-Appellant,
                 v.
WILLIAM D. CATOE, Director, South
Carolina Department of Corrections;                No. 01-6661
CHARLES M. CONDON, Attorney
General of the State of South
Carolina,
             Respondents-Appellees.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
               Patrick Michael Duffy, District Judge.
                         (CA-00-1082-23-4)

                      Submitted: October 24, 2001

                      Decided: December 17, 2001

         Before LUTTIG and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Dismissed in part and vacated and remanded in part by unpublished
per curiam opinion.


                              COUNSEL

Thelbert Nolan Futrell, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Jeffrey Alan Jacobs, OFFICE OF THE
ATTORNEY GENERAL, Columbia, South Carolina, for Appellees.
2                          FUTRELL v. CATOE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Thelbert Nolan "Pete" Futrell appeals from the district court’s order
adopting the magistrate judge’s recommendation and denying relief
on his 28 U.S.C.A. § 2254 (West 1994 & Supp. 2001) petition. For
the following reasons, we deny a certificate of appealability and dis-
miss the appeal in part, and grant a certificate of appealability and
vacate the district court’s order in part, and remand for further pro-
ceedings.

   Futrell asserted in his § 2254 petition that he was denied effective
assistance of counsel in that: (1) trial counsel failed to object to the
declaration of a mistrial, thereby subjecting him to double jeopardy
(Claim 1); (2) trial counsel failed to object to the jurisdiction of the
trial court (Claim 2); and (3) trial counsel failed to protect him from
double jeopardy by not objecting to the duplicitous indictment (Claim
3). The district court conducted de novo review of the magistrate
judge’s denial of relief on Claim 1, but declined to conduct de novo
review of Claims 2 and 3, finding that Futrell failed to make specific
objections to the magistrate judge’s report and recommendation con-
cerning those claims.

   Under 28 U.S.C. § 636(b)(1) (2000), the district court is obligated
to review de novo those portions of the magistrate judge’s report to
which specific objections are filed. United States v. Schronce, 727
F.2d 91, 93 (4th Cir. 1984). Although Futrell’s objections are not art-
fully drawn, we conclude that they were sufficiently specific to war-
rant a de novo review of the entire magistrate judge’s report and
recommendation. We have reviewed the record and the district court’s
opinion conducting a de novo review on Claim 1 and accepting the
magistrate judge’s recommendation to deny relief on that claim and
find no reversible error. The district court did not conduct a de novo
review of the magistrate judge’s report and recommendation concern-
                           FUTRELL v. CATOE                           3
ing Claims 2 and 3. Consequently, although we deny a certificate of
appealability and dismiss the appeal on the reasoning of the district
court as to Claim 1, Futrell v. Catoe, No. CA-00-1082-23-4 (D.S.C.
Mar. 30, 2001), we grant a certificate of appealability as to Claims 2
and 3, vacate the district court’s order denying relief on these claims,
and remand for further proceedings consistent with this opinion. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

    DISMISSED IN PART, VACATED AND REMANDED IN PART